Wyly, J.,
dissenting. As a man has no right to imperil his own life, ho has no right to consent that a railway carrier may imperil it by the fault or negligence of its agents and employees.
In my opinion, the condition attached to the free ticket given to plaintiff, whereby the company was released from all responsibility for the injury ho might sustain in consequence of the neglect, imprudence, or want of skill of the officers and servants of the company, was void, because it was against public policy,
A railway carrier is bound to employ the utmost diligence which human skill and foresight can effect, not only in providing suitable appliances of transportation, but also in the arrangement thereof. A stipulation with a passenger to be released from the consequence of a failure to discharge its duties, is, in my opinion, a stipulation which the carrier has no right to make. It ought not to escape responsibility by such a device. It must discharge faithfully the duties it has assumed, and public policy requires it.
. The jury found that plaintiff had sustained actual damages to the amount of five hundred dollars by the fault of defendant, and I think the judgment on said verdict should remain undisturbed.
I therefore dissent.
Rehearing refused.